SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K /A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):November 21, 2013 DIVERSIFIED RESOURCES, INC. (Name of Small Business Issuer in its charter) Nevada None 98-0687026 (State of incorporation) (Commission File No.) (IRS Employer Identification No.) 1789 W. Littleton Blvd. Littleton, CO 80120 (Address of principal executive offices, including Zip Code) Registrant’s telephone number, including area code: 303-797-5417 37 Mayfair Rd. SW Calgary, Alberta,Canada T2V 1Y8 (Former name or former address if changed since last report) Check appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below) o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-14(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Forward-Looking Statements This report contains "forward-looking statements," as that term is used in federal securities laws, concerning the Company’s financial condition, results of operations and business.These statements can be found by looking for words such as "believes," "expects," "anticipates," "estimates" or similar expressions used in this report. These forward-looking statements are based on current expectations about future events. The forward-looking statements include statements that reflect management’s beliefs, plans, objectives, goals, expectations, anticipations and intentions with respect to the Company’s financial condition, results of operations, future performance and business, including statements relating to the Company’s business strategy and current and future development plans. The potential risks and uncertainties that could cause the Company’s actual financial condition, results of operations and future performance to differ materially from those expressed or implied in this report include: ● the sale prices of crude oil; ● the amount of production from oil wells in which the Company has an interest; ● lease operating expenses; ● international conflict or acts of terrorism; and ● general economic conditions. Although management believes that the expectations reflected in the forward-looking statements are reasonable, management cannot guarantee future results, level of activity, performance or achievements. Many factors discussed in this report, some of which are beyond the Company’s control, will be important in determining the Company’s future performance. Consequently, actual results may differ materially from those that might be anticipated from the forward-looking statements. In light of these and other uncertainties, investors should not regard the inclusion of a forward-looking statement in this report as a representation by the Company that its plans and objectives will be achieved, and investors should not place undue reliance on such forward-looking statements. The Company undertakes no obligation to publicly update any forward-looking statements, whether as a result of new information, future events or otherwise, except as required by law. Item 2.01. Completion of Acquisition or Deposition of Assets. On November 21, 2013 Diversified Resources, Inc. (“Diversified”) acquired all of the outstanding shares of Natural Resource Group, Inc. (the “Company”) in exchange for 14,558,151 shares of the Diversified’s common stock (the “Acquisition”). 2 In connection with the Acquisition: ● Paul Laird , Duane Bacon, Roger May, and Albert McMullin were appointed officers and/or directors of Diversified; ● Philip F. Grey resigned as an officer of Diversified, (but remained as a director until his resignation on April 24, 2014) ; ● Mr. Grey sold 2,680,033 shares of Diversified’s common stock to the Company for nominal consideration.The shares purchased from Mr. Grey were returned to the status of authorized but unissued shares; ● Mr. Grey agreed to assume all of Diversified’sliabilities (which were approximately $58,000) as of November 21, 2013, the date of the acquisition of Natural Resource Group. ● the former shareholders of the Company now own 85% of Diversified; and ● the Company became a wholly owned subsidiary of Diversified. Overview of Natural Resource Group The Company was incorporated in Colorado in 2000 but was relatively inactive until December 2010. In December 2010 the Company acquired oil and gas properties from Energy Oil and Gas, Inc. for 2,500,000 shares of the Company’s common stock and a promissory note in the principal amount of $360,000.As of April 30, 2014 , the principal amount of this note was $107,070 . Included as part of the acquisition were: Garcia Field ● leases covering 4,600 gross (4,600 net) acres, ● four wells which produce natural gas and naturals gas liquids; ● a refrigeration/compression plant which separates natural gas liquids from gas produced from the four wells; and ● one injection well; Denver-Julesburg Basin ● leases covering 1,400 gross (1,400 net) acres, ● three shut-in wells which need to be recompleted; and ● three producing oil and gas wells. 3 Subsequent to December 2010 leases, covering 160 acres in the Garcia Field were sold and leases covering 960 acres in the Garcia Field expired. The Company is the operator of its wells in the Garcia Field and the Denver- Julesburg Basin. Garcia Field The Company has a 100% working interest (81.25% net revenue interest) in oil and gas leases covering 4,600 acres in the Garcia Field. The Garcia Field is located in Las Animas County approximately 10 miles from Trinidad, Colorado.The Garcia Field was first discovered in 1940 when the Maldonado #1, produced 500 mcf per day of gas from the Niobrara formation. A stripping plant separated natural gas liquids from the gas and was operational for eight years until the Maldonado #1 was plugged in 1948.Between 1978 and 1982 twenty wells were drilled, tested for initial production and shut-in. Since there was no natural gas transportation line in the area, the wells were never produced.Additionally, until Energy Oil and Gas acquired the field in 2005 no natural gas liquids were produced commercially.In 2003, the entire field was force plugged as required by the state of Colorado, except for three wells which Energy Oil and Gas acquired from the state.Energy Oil and Gas subsequently drilled two additional wells and installed a new separation plant.Four of the five wells acquired from Energy Oil and Gas are currently producing a combined total of 110 mcf of gas per day.Two gallons of 1500 BTU natural gas liquids can be separated from each mcf of gas.The natural gas liquids are sold to a third party at a price, as of the date of this report, of $1.15 per gallon. The fifth well is used to re-inject the gas back into the Apishapa and Niobrara formations since, as of the date of this report, the Company’s wells were still not connected to a gathering line which is needed to transport the gas to commercial markets. Kinder Morgan (KM) has a transportation line approximately eight miles north of the field.The Company believes there is enough capacity in KM’s transportation line to transport gas produced from the Company’s wells.However, to connect the Company’s wells to the KM line, the Company will need to install an eight mile long gathering system at an estimated cost of $1,000,000, which includes a tap fee In 2012 the Company installed new equipment at its refrigeration/compression plant.The Company expects that the new equipment will increase the yield of natural gas liquids to 3.5 gallons per mcf. In 2012 the Company drilled a shallow (1,600 foot) well in the field.As of the date of this report, the well was in the process of completion. The gas from the Company’s wells has a BTU content of approximately 1,500.It is the Company’s belief that there is a productive oil formation in the Garcia Field since, from data acquired throughout the United States, it is apparent that no 1500 BTU gas has ever been produced in an area not associated with oil production. 4 As of April 30, 2014 , the Company was in the process of permitting three well locations.The new wells will be drilled to a depth of approximately 2,000 feet for the shallow natural gas liquid wells and upto 7,000 feet for deep wells which will be drilled to determine if commercial reserves of oil exist . Each well will take approximately 7-14 days to drill and complete. The drilling and completion costs for each well is estimated to be $75,000 for the shallow wells and up to $400,000 for the deep wells. Participation Agreement During the year ended October 31, 2012, the Company borrowed $250,000 from an unrelated third party.In consideration for making the loan, the lender was assigned a 1% overriding royalty interest in the Garcia field, as well as a net profits interest in the Company’s four producing wells in the field and the three additional wells the Company plans to drill in the field. The net profits interest is equal to 20% of the gross proceeds from the sale of oil, gas or natural gas liquids from the four producing wells and the three additional wells to be drilled in the Garcia field,reduced by 20% of the following expenditures: ● any overriding royalties or other burden on production, not to exceed a 20% of gross production; ● production, severance and similar taxes assessed on production; ● costs reasonably incurred to process the production; and ● costs reasonably incurred in the transportation, delivery, storage and marketing of the production. Denver/Julesburg Basin The Company has a 100% working interest (80% net revenue interest) in oil and gas leases covering 920 acres in the Denver/Julesburg (“D-J”) Basin and the working and net revenue interests in the wells shown below : Working Net Revenue Well Name Interest Interest Shannon Roberts 1 75 % 58.50 % Shannon Roberts 2-3-4 100 % 78.00 % Lewton F Unit 100 % 84.00 % UPPR Nichols 100 % 85.00 % The reservoir rocks in the D-J Basin are Cretaceous sandstones, shales, and limestones deposited under marine conditions in the Western Interior Seaway. The oil and gas is contained within Cretaceous formations in the deepest part of the Basin, where the rocks were subject to enough heat and pressure to generate oil and gas from organic material in the rock. Most of the producing formations are considered “tight,” having low natural permeability. 5 The D-J Basin was one of the first oil and gas fields where extensive hydraulic fracturing was performed routinely and successfully on thousands of wells. In 2009, the US Energy Information Administration listed the Wattenberg Field (a primary field within the D-J Basin) as the 10th largest gas field in the United States in terms of remaining proved gas reserves, and 13th in remaining proved oil/condensate reserves. Major operators in the field include Noble Energy, Anadarko Petroleum Corporation, Continental, Whiting Petroleum, and EnCana . As of April 30, 2014 the producing wells acquired from Energy Oil and Gas were collectively producing approximately five bbls of oil and 32 mcf of gas per day. The Company plans to hydraulically fracture its wells in the D-J Basin at a cost of approximately $35,000 per well.Hydraulic fracturing involves the process of pumping a mixture into a formation to create pores and fractures, thereby improving the porosity of the formation and increasing the flow of oil and gas.The mixture consists primarily of water and sand, with nominal amounts of other ingredients.This mixture is injected into wells at pressures of 4,500-6,000 pounds per square inch. In 2013 the Company acquired a 640 acre lease (100% working interest, 80% net revenue interest) in the D-J Basin. During the twelve months ending December 31, 2014, the Company plans to: ● recomplete the three shut-in wells acquired from Energy Oil and Gas, at a cost of approximately $130,000 per well; ● drill up to eight additional wells to the Sussex formation (5,700 feet) in the D-J Basin. The cost to drill, and if warranted complete, each well will be approximately $350,000; and ● drill at least one well in the D-J Basin to the Codell/Niobrara formations (7,800 feet).The cost to drill, and if warranted complete, the well will be approximately $800,000. The following table shows net production of oil and gas, average sales prices and average production costs for the periods indicated: Years Ended October 31, Production: Oil (Bbls) 276 Gas (Mcf) 4,500 Natural Gas Liquids(gallons) 37,230 6 Average sales price: Oil ($/Bbl1) $ 86.79 $ $ Gas ($/Mcf2) $ 4.87 $ $ Nat.GasLiquids($/gal) $ 0.81 $ $ Average production cost per BOE3 $ 39.25 $ $ 1 “Bbl” refers to one stock tank barrel, or 42 U.S. gallons liquid volume in reference to crude oil or other liquid hydrocarbons. 2 “Mcf” refers to one thousand cubic feet of natural gas. 3 “BOE” refers to barrel of oil equivalent, which combines Bbls of oil and Mcf of gas by converting each six Mcf of gas to one Bbl of oil. One barrel of natural gas liquids is assumed to equal 0.61 barrel of oil. Production costs generally include pumping fees, maintenance, repairs, labor, utilities and administrative overhead. Taxes on production, including ad valorem and severance taxes, are not included in production costs.The Company is not obligated to provide a fixed and determined quantity of oil or gas to any third party in the future. During the last three fiscal years, the Company has not had, nor does not now have, any long-term supply or similar agreement with any government or governmental authority. The following shows drilling activity for the three years ended October 31, 2013. October 31, Gross Net Gross Net Gross Net Development Wells: Productive 1 0.75 1 1 Nonproductive Productive Wells: Productive Nonproductive As of April 30, 2014 the Company was not drilling or reworking any oil or gas wells, and one well in the Garcia Field was awaiting completion. 7 The following table shows, as of April 30, 2014 , the Company producing wells, developed acreage, and undeveloped acreage, excluding service (injection and disposal) wells: Productive Wells Developed Acreage Undeveloped Acreage(1) Location Gross Net Gross Net Gross Net Colorado: Garcia Field 5 5 D-J Basin 4 3 Undeveloped acreage includes leasehold interests on which wells have not been drilled or completed to the point that would permit the production of commercial quantities of natural gas and oil regardless of whether the leasehold interest is classified as containing proved undeveloped reserves. The following table shows, as of April 30, 2014 , the status of the Company’s gross acreage: Location Held by Production Not Held by Production Colorado: Garcia Field D-J Basin Acres that are Held by Production remain in force so long as oil or gas is produced from one or more wells on the particular lease. Leased acres that are not Held by Production require annual rental payments to maintain the lease until the first to occur of the following: the expiration of the lease or the time oil or gas is produced from one or more wells drilled on the leased acreage. At the time oil or gas is produced from wells drilled on the leased acreage, the lease is considered to be Held by Production. The following table shows the years the Company’s leases, which are not Held By Production, will expire, unless a productive oil or gas well is drilled on the lease. Leased Acres Expiration of Lease 7/22/2015 Proved Reserves Below are estimates of the Company’s net proved reserves as of October 31, 2013 , net to the Company’s interest. All of the Company’s proved reserves are located in Colorado. Estimates of volumes of proved reserves at October 31, 2013 are presented in barrels (Bbls) for oil and, for natural gas, in millions of cubic feet (Mcf) at the official temperature and pressure bases of the areas in which the gas reserves are located. 8 Oil Gas NGL (Bbls) (Mcf) Gallons Proved Developed: Producing 5,379 68,406 -0- Non-Producing Proved Undeveloped 24,077 689,234 4,678,103 ‘‘Bbl’’ refers to one stock tank barrel, or 42 U.S. gallons liquid volume, in reference to crude oil or other liquid hydrocarbons. ‘‘Mcf’’ refers to one thousand cubic feet. A BOE (i.e., barrel of oil equivalent) combines Bbls of oil and Mcf of gas by converting each six Mcf of gas to one Bbl of oil. Below are estimates of the Company’s present value of estimated future net revenues from proved reserves based upon the standardized measure of discounted future net cash flows relating to proved oil and gas reserves in accordance with the provisions of Accounting Standards Codification Topic 932, Extractive Activities—Oil and Gas. The standardized measure of discounted future net cash flows is determined by using estimated quantities of proved reserves and the periods in which they are expected to be developed and produced based on period-end economic conditions. The estimated future production is based upon benchmark prices that reflect the unweighted arithmetic average of the first-day-of-the-month price for oil and gas during the twelve months period ended October 31, 2013 . The resulting estimated future cash inflows are then reduced by estimated future costs to develop and produce reserves based on period-end cost levels. No deduction has been made for depletion, depreciation or for indirect costs, such as general corporate overhead. Present values were computed by discounting future net revenues by 10% per year. Future cash inflows $ 9,295,085 Deductions (including estimated taxes) (7,994,409 ) Future net cash flow 1,300,676 Discount to present value (990,662 ) Discounted future net cash flow $ 310,014 Gustavson Associates, LLC prepared the estimates of the Company’s proved reserves, future production and income attributable to the Company’s leasehold interests in the Garcia Field as of October 31, 2013 . Gustavson Associates is an independent petroleum engineering firm that provides petroleum consulting services to the oil and gas industry. The estimates of drilled reserves, future production and income attributable to certain leasehold and royalty interests are based on technical analysis conducted by engineers employed at Gustavson Associates. Letha C. Lencioni was the technical person primarily responsible for overseeing the preparation of the reserve report for the Garcia Field.Ms. Lencioni earned a Bachelor’s Degree in Petroleum Engineering in 1980 from Tulsa University and has more than 30 years of practical experience in the estimation and evaluation of petroleum reserves.Gustavson Associates has more than 30 years of practical experience in the estimation and evaluation of petroleum reserves. McCartney Engineering, LLC prepared the estimates of the Company’s proved reserves, future production and income attributable to the Company’s leasehold interests in the D-J Basis as of October 31, 2013 . McCartney Engineering is an independent petroleum engineering firm that provides petroleum consulting services to the oil and gas industry. The estimates of drilled reserves, future production and income attributable to certain leasehold and royalty interests are based on technical analysis conducted by engineers employed at McCartney Engineering. 9 Jack A. McCartney was the technical person primarily responsible for overseeing the preparation of the reserve report for the Wattenberg Field.Mr. McCartney earned a Bachelor’s Degree in Petroleum Engineering from Colorado School of Mines in 1965 and a Master’s Degree in Engineering in 1971 from Colorado School of Mines.McCartney Engineering has more than 40 years of practical experience in the estimation and evaluation of petroleum reserves. Paul Laird, the Company’s Chief Executive Officer, oversaw the preparation of the reserve estimates by McCartney Engineering, LLC and Gustavson Associates, LLC.Mr. Laird has over 30 years’ experience in oil and gas exploration and development.The Company does not have a reserve committee and does not have any specific internal controls regarding the estimates of reserves. The Company’s proved reserves include only those amounts which the Company reasonably expects to recover in the future from known oil and gas reservoirs under existing economic and operating conditions, at current prices and costs, under existing regulatory practices and with existing technology. Accordingly, any changes in prices, operating and development costs, regulations, technology or other factors could significantly increase or decrease estimates of proved reserves. Proved reserves were estimated by performance methods, the volumetric method, analogy, or a combination of methods utilizing present economic conditions and limited to those proved reserves economically recoverable. The performance methods include decline curve analysis that utilize extrapolations of historical production and pressure data available through October 31, 2013 in those cases where such data were considered to be definitive. Forecasts for future production rates are based on historical performance from wells currently on production in the region with an economic cut-off for production based upon the projected net revenue being equal to the projected operating expenses. No further reserves or valuation were given to any wells beyond their economic cut-off. Where no production decline trends have been established due to the limited historical production records from wells on the properties, surrounding wells historical production records were used and extrapolated to wells of the property. Where applicable, the actual calculated present decline rate of any well was used to determine future production volumes to be economically recovered. The calculated present rate of decline was then used to determine the present economic life of the production from the reservoir. For wells currently on production, forecasts of future production rates were based on historical performance data. If no production decline trend has been established, future production rates were held constant, or adjusted for the effects of curtailment where appropriate, until a decline in ability to produce was anticipated. An estimated rate of decline was then applied to economic depletion of the reserves. If a decline trend has been established, this trend was used as the basis for estimating future production rates. 10 Proved developed non-producing and undeveloped reserves were estimated primarily by the performance and historical extrapolation methods. Test data and other related information were used to estimate the anticipated initial production rates from those wells or locations that are not currently producing. For reserves not yet on production, sales were estimated to commence at a date determined to be reasonable. In general, the volume of production from the Company’s oil and gas properties declines as reserves are depleted. Except to the extent the Company acquires additional properties containing proved reserves or conducts successful exploration and development activities, or both, proved reserves will decline as reserves are produced. Accordingly, volumes generated from future activities are highly dependent upon the level of success in acquiring or finding additional reserves and the costs incurred in doing so. Future Operations The Company plans to evaluate other undeveloped oil prospects and participate in drilling activities on those prospects which, in management’s opinion, are favorable for the production of oil, gas and natural gas liquids. Initially, the Company plans to concentrate its activities in the Garcia Field and the D-J Basin in Colorado. The Company’s strategy is to acquire prospects in or adjacent to existing fields with further development potential and minimal risk in the same area. The extent of the Company’s activities will primarily be dependent upon available capital. If the Company believes a geographical area indicates geological and economic potential, it will attempt to acquire leases or other interests in the area. The Company may then attempt to sell portions of its leasehold interests in a prospect to third parties, thus sharing the risks and rewards of the exploration and development of the prospect with the other owners. One or more wells may be drilled on a prospect, and if the results indicate the presence of sufficient oil reserves, additional wells may be drilled on the prospect. The Company may also: ● acquire a working interest in one or more prospects from others and participate with the other working interest owners in drilling and if warranted, completing oil wells on a prospect; ● purchase producing oilproperties; ● enter into farm-in agreements with third parties. A farm-in agreement will obligate the Company to pay the cost of drilling, and if warranted completing a well, in return for a majority of the working and net revenue interest in the well; or ● enter into joint ventures with third party holders of mineral rights. The Company’s activities will primarily be dependent upon available financing. Title to properties which may be acquired will be subject to one or more of the following: royalty, overriding royalty, carried, net profits, working and other similar interests and contractual arrangements customary in the oil industry; liens for current taxes not yet due; and other encumbrances. In the case of undeveloped properties, investigation of record title will be made at the time of acquisition. Title reviews will be obtained before commencement of drilling operations. 11 Although the Company normally obtains title reports for oil leases it acquires, the Company has not in the past obtained, and may not in the future obtain, title opinions pertaining to leases. A title report shows the history of a particular oil and gas lease, as shown by the records of the county clerk and recorder, state oil or gas commission, or the Bureau of Land Management, depending on the nature of the lease. In contrast, in a title opinion, an attorney expresses an opinion as to the persons or persons owning interests in a particular oil and gas lease. Government Regulation Although the sale of oil will not be regulated, federal, state and local agencies have promulgated extensive rules and regulations applicable to oil exploration, production and related operations. Most states, including Colorado, require permits for drilling operations, drilling bonds and the filing of reports concerning operations and impose other requirements relating to the exploration of oil. Colorado and other states also have statutes or regulations addressing conservation matters including provisions for the unitization or pooling of oil properties, the establishment of maximum rates of production from oil wells and the regulation of spacing, plugging and abandonment of such wells. The statutes and regulations of Colorado and other states limit the rate at which oil is produced from wells. The federal and state regulatory burden on the oil industry increases costs of doing business and affects profitability. Because these rules and regulations are amended or reinterpreted frequently, the Company is unable to predict the future cost or impact of complying with those laws. As with the oil and natural gas industry in general, the Company’s properties are subject to extensive and changing federal, state and local laws and regulations designed to protect and preserve natural resources and the environment. The recent trend in environmental legislation and regulation is generally toward stricter standards, and this trend is likely to continue. These laws and regulations often require a permit or other authorization before construction or drilling commences and for certain other activities; limit or prohibit access, seismic acquisition, construction, drilling and other activities on certain lands lying within wilderness and other protected areas; impose substantial liabilities for pollution resulting from the Company’s operations; and require the reclamation of certain lands. The permits required for many of the Company’s operations are subject to revocation, modification and renewal by issuing authorities. Governmental authorities have the power to enforce compliance with their regulations, and violations are subject to fines, injunctions or both. In the opinion of management, the Company is in substantial compliance with current applicable environmental laws and regulations, and has no material commitments for capital expenditures to comply with existing environmental requirements. Nevertheless, changes in existing environmental laws and regulations or in interpretations thereof could have a significant impact on the Company, as well as the oil and natural gas industry in general. The Comprehensive Environmental Response, Compensation and Liability Act (‘‘CERCLA’’) and comparable state statutes impose strict and joint and several liabilities on owners and 12 operators of certain sites and on persons who disposed of or arranged for the disposal of ‘‘hazardous substances’’ found at such sites. It is not uncommon for the neighboring landowners and other third parties to file claims for personal injury and property damage allegedly caused by the hazardous substances released into the environment. The Resource Conservation and Recovery Act (‘‘RCRA’’) and comparable state statutes govern the disposal of ‘‘solid waste’’ and ‘‘hazardous waste’’ and authorize imposition of substantial fines and penalties for noncompliance. Although CERCLA currently excludes petroleum from its definition of ‘‘hazardous substance,’’ state laws affecting operations impose clean-up liability relating to petroleum and petroleum related products. In addition, although RCRA classifies certain oil field wastes as ‘‘non-hazardous,’’ such exploration and production wastes could be reclassified as hazardous wastes, thereby making such wastes subject to more stringent handling and disposal requirements. Competition and Marketing The Company will be faced with strong competition from many other companies and individuals engaged in the energy business, some of which are very large, well-established energy companies with substantial capabilities and established earnings records. The Company may be at a competitive disadvantage in acquiring prospects since it must compete with these individuals and companies, many of which have greater financial resources and larger technical staffs. Exploration for, and the production of, oil, gas and natural gas liquids are affected by the availability of pipe, casing and other tubular goods and certain other oil field equipment including drilling rigs and tools. The Company will depend upon independent drilling contractors to furnish rigs, equipment and tools to drill wells. Higher prices for products may result in competition among operators for drilling equipment, tubular goods and drilling crews which may affect the ability expeditiously to drill, complete, recomplete and work-over wells. The market for oil, gas and natural gas liquids is dependent upon a number of factors beyond the Company’s control, which at times cannot be accurately predicted. These factors include the extent of competitive domestic production and imports of oil, the availability of other sources of energy, fluctuations in seasonal supply and demand, and governmental regulation. In addition, there is always the possibility that new legislation may be enacted which would impose price controls or additional excise taxes upon crude oil. As of April 30, 2014 , the Company’s oil production was being sold to Suncor.Natural gas sales were made to Kerr McGee and the Company’s natural gas liquids were being sold to Donovan Resources. The market price for crude oil is significantly affected by policies adopted by the member nations of Organization of Petroleum Exporting Countries (‘‘OPEC’’). Members of OPEC establish prices and production quotas among themselves for petroleum products from time to time with the intent of controlling the current global supply and consequently price levels. The Company is unable to predict the effect, if any, that OPEC or other countries will have on the amount of, or the prices received for, crude oil. The market price for natural gas and natural gas liquids can be affected by supply and demand characteristics on a local basis. Customarily there are transportation fees, tap fees and price adjustments paid to pipeline and liquids buying companies. The Company is unable to predict the future prices they will receive for their production of natural gas, natural gas liquids and its components. 13 Although as of April 30, 2014 the Company was selling its crude oil to one customer and its natural gas liquids to another customer, the Company does not believe that the loss of either of these customers would have a material effect on its operations since there is a ready market for crude oil and natural gas liquids. However, natural gas cannot be produced unless it is connected to a pipeline. The Company’s gas wells in the Garcia field are not connected to a pipeline.If and when the Company is able to connect its gas wells in the Garcia field to a pipeline, it will be dependent on the owner of the line to transport the Company’s gas. The Company’s wells in the D-J Basin are connected to a pipeline and as of January 31, 2014 the wells were collectively producing approximately 32 mcf of gas per day.However, if the pipe line was not available to transport the Company’s gas, the Company would have to shut in its gas wells until the Company could connect its gas wells to another pipelineThe pipeline presently transporting gas produced from the Company’s wells may be unavailable for a variety of reasons, including equipment failure and over capacity. The inability of the Company to transport gas produced from its wells may have a material adverse effect on the Company’s operations, depending upon the quantities of oil produced in comparison to the quantities of gas which could be produced if a pipeline was available. General As of April 30, 2014 , the Company had four full-time employees and no part-time employees. The Company’s principal offices are located at 1ittleton Blvd., Littleton, CO 80120. The Company’s offices, consisting of approximately 2200 square feet, are leased on a month to month basis at a rate of $2,667 per month.The Company’s Chief Executive Officer, Paul Laird, is a partner in the entity that owns the building. The Company is a licensed oil and gas operator in Colorado. RISK FACTORS Investors should be aware that an investment in the Company’s securities involves certain risks, including those described below, which could adversely affect the value of the Company’s common stock.The Company does not make, nor has it authorized any other person to make, any representation about the future market value of the Company’s common stock.In addition to the other information contained in this report, the following factors should be considered carefully in evaluating an investment in the Company’s securities. 14 The Company may suffer losses in future periods.The Company suffered net losses of $(1,170,403) and $(842,219) respectively, during the two years ended October 31, 2013.The Company had negative working capital in the amount of $(624,478) at October 31, 2013 . The Company’s failure to obtain capital may restrict operations.The Company may need additional capital to fund operating losses and to expand business.The Company does not know what the terms of any future capital raising may be but any future sale of equity securities would dilute the ownership of existing stockholders and could be at prices substantially below the price investors pay for the shares of common stock.The Company’s failure to obtain the capital which is required may result in the slower implementation of the Company’s business plan.There can be no assurance that the Company will be able to obtain the capital needed. Drilling.Energy exploration is not an exact science, and involves a high degree of risk.The primary risk lies in the drilling of dry holes or drilling and completing wellsthat, though productive, do not produce oil/gas/natural gas liquids in sufficient amounts to return the amounts expended and produce a profit.Hazards, such as unusual or unexpected formation pressures, downhole fires, blowouts, loss of circulation of drilling fluids, malfunctioning of separation plants and systems and other conditions are involved in drilling and completing wells and, if such hazards are encountered, completion of any well may be substantially delayed or prevented.In addition, adverse weather conditions can hinder or delay operations, as can shortages of equipment and materials or unavailability of drilling, completion, and/or work-over rigs.Even though a well is completed and is found to be productive, water and/or other substances may be encountered in the well, which may impair or prevent production or marketing of oil, gas or gas liquids from the well. Exploratory drilling involves substantially greater economic risks than development drilling because the percentage of wells completed as producing wells is usually less than with development drilling.Exploratory drilling itself can involve varying degrees of risk and can generally be divided into higher risk attempts to discover a reservoir in a completely unproven area or relatively lower risk efforts in areas not too distant from existing reservoirs.While exploration adjacent to or near existing reservoirs may be more likely to result in the discovery of oil, gas and natural gas liquids than in completely unproven areas, exploratory efforts are nevertheless high risk activities. Although the completion of a well is, to a certain extent, less risky than drilling, the process of completing a well is nevertheless associated with considerable risk.In addition, even if a well is completed as a producer, the well for a variety of reasons may not produce sufficient oil in order to repay the investment in the well.As a result, there is considerable economic risk associated with the Company’s activities. Economic Factors in Oil, Gas and Natural Gas Liquids Exploration.The acquisition, exploration and development of energy properties, and the production and sale of oil, natural gas and natural gas liquids are subject to many factors which are outside the Company’s control.These factors include, among others, general economic conditions, proximity to pipelines, oil import quotas, supply, demand, and price of other fuels and the regulation of production, refining, transportation, pricing, marketing and taxation by Federal, state, and local governmental authorities. 15 Title Uncertainties.Interests that the Company may acquire in properties may be subject to royalty and overriding royalty interests, liens incident to operating agreements, liens for current taxes and other burdens and encumbrances, easements and other restrictions, any of which may subject the Company to future undetermined expenses.The Company does not intend to purchase title insurance, title memos, or title certificates for any leasehold interests it acquires.It is possible that at some point the Company will have to undertake title work involving substantial costs.In addition, it is possible that the Company may suffer title failures resulting in significant losses. Uninsured Risks.The drilling of wells involves hazards such as blowouts, unusual or unexpected formations, pressures or other conditions which could result in substantial losses or liabilities to third parties.The Company intends to acquire adequate insurance, or to be named as an insured under coverage acquired by others (e.g., the driller or operator), the Company may not be insured against all such losses because such insurance may not be available, premium costs may be deemed unduly high, or for other reasons.Accordingly, uninsured liabilities to third parties could result in the loss of funds or property. Government Regulation.The Company’s operations are affected from time to time and in varying degrees by political developments and Federal and state laws and regulations regarding the development, production and sale of crude oil, natural gas and gas liquids.These regulations require permits for drilling of wells and also cover the spacing of wells, the prevention of waste, completion technologies and other matters.Rates of production of oil and gas have for many years been subject to Federal and state conservation laws and regulations and the petroleum industry is subject to Federal tax laws.In addition, the production of oil, natural gas and natural gas liquids may be interrupted or terminated by governmental authorities due to ecological, environmental and other considerations.Compliance with these regulations may require a significant capital commitment by and expense to the Company and may delay or otherwise adversely affect proposed operations. From time to time legislation has been proposed relating to various conservation and other measures designed to decrease dependence on foreign oil.No prediction can be made as to what additional legislation may be proposed or enacted.Oil producers may face increasingly stringent regulation in the years ahead and a general hostility towards the oil and gas industry on the part of a portion of the public and of some public officials.Future regulation will probably be determined by a number of economic and political factors beyond the Company’s control or the oil and gas industry. Environmental Laws.The Company’s activities will be subject to existing federal and state laws and regulations governing environmental quality and pollution control.Compliance with environmental requirements and reclamation laws imposed by Federal, state, and local governmental authorities may necessitate significant capital outlays and may materially affect earnings.It is impossible to predict the impact of environmental legislation and regulations (including regulations restricting access and surface use) on operations in the future although compliance may necessitate significant capital outlays, materially affect earning power or cause material changes in the Company’s intended business.In addition, the Company may be exposed to potential liability for pollution and other damages. 16 Disclosure requirements pertaining to penny stocks may reduce the level of trading activity in the Company’s securities and investors may find it difficult to sell their shares.Trades of Diversified’s common stock are subject to Rule 15g-9 of the Securities and Exchange Commission, which rule imposes certain requirements on broker/dealers who sell securities subject to the rule to persons other than established customers and accredited investors.For transactions covered by the rule, brokers/dealers must make a special suitability determination for purchasers of the securities and receive the purchaser's written agreement to the transaction prior to sale.The Securities and Exchange Commission also has rules that regulate broker/dealer practices in connection with transactions in "penny stocks".Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in that security is provided by the exchange or system).The penny stock rules require a broker/ dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document prepared by the Commission that provides information about penny stocks and the nature and level of risks in the penny stock market.The broker/dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker/dealer and its salesperson in the transaction, and monthly account statements showing the market value of each penny stock held in the customer's account.The bid and offer quotations, and the broker/dealer and salesperson compensation information, must be given to the customer orally or in writing prior to effecting the transaction and must be given to the customer in writing before or with the customer's confirmation. MARKET FOR THE COMPANY’S COMMON STOCK. There has never been a market for the Company’s common stock and, as of the date of this report, all of the Company’s common stock was owned by Diversified. Since November 2012, Diversified’s common stock has been quoted on the OTCQB tier of the OTC Markets Group under the symbol “DDRI.” However, Diversified’s common stock did not begin to trade until July 2013. The following shows the reported high and low prices for Diversified’s common stock, based on information provided by the OTCQB, for the periods shown . The over-the-counter market quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not necessarily represent actual transactions. Quarter Ended High Low October 31, 2013 $ 1.20 $ 0.70 January 31, 2014 $ 0.70 $ 1.30 Holders of Diversified’s common stock are entitled to receive dividends as may be declared by the Board of Directors.Diversified’s Board of Directors is not restricted from paying any dividends but is not obligated to declare a dividend.No cash dividends have ever been declared and it is not anticipated that cash dividends will ever be paid.Diversified currently intends to retain any future earnings to finance future growth. Any future determination to pay dividends will be at the discretion of the board of directors and will depend on Diversified’s financial condition, results of operations, capital requirements and other factors the board of directors considers relevant. 17 Diversified’s Articles of Incorporation authorize the Board of Directors to issue up to 50,000,000 shares of preferred stock.The provisions in the Articles of Incorporation relating to the preferred stock allow directors to issue preferred stock with multiple votes per share and dividend rights which would have priority over any dividends paid with respect to the holders of common stock.The issuance of preferred stock with these rights may make the removal of management difficult even if the removal would be considered beneficial to shareholders generally, and will have the effect of limiting shareholder participation in certain transactions such as mergers or tender offers if these transactions are not favored by management. As of the date of this report, Diversified had approximately 120 shareholders of record and 17,128,117 outstanding shares of common stock, which amounts reflect the acquisition of the Company by Diversified. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION The following discussion should be read in conjunction with the Company’s financial statements included as part of this report. The Company was incorporated in Colorado in 2000, but was relatively inactive until December 2010. On November 21, 2013 Diversified acquired 100% of the outstanding shares of the Company in exchange for 14,558,151 shares of Diversified’s common stock. Although from a legal standpoint, Diversified acquired the Company on November 21, 2013, for financial reporting purposes the acquisition of the Company constituted a recapitalization, and the acquisition was accounted for similar to a reverse merger, whereby the Company was deemed to have acquired Diversified. Results of Operations Material changes of certain items in our statements of operations included in our financial statements for the periods presented are discussed below. Year ended October 31, 2013 compared to the year ended October 31 2012. For the year ended October 31, 2013 we reported a net loss of $(1,170,403) or $ (0.09) per share compared with a net loss of $ (842,219) or $ (0.06) per share for the year ended October 31, 2012.The increase in the net loss of $ 328,184 (39%) principally arises from the other income (expense) category in the statement of operations, primarily the loss on extinguishment of debt in the amount of $330,638. 18 Operating revenues were $96,155 for the year ended October 31, 2013 compared with $79,104 for the year ended October 31, 2012.Operating revenues increased $17,051 (22%) for the year ended October 31, 2013 compared to the year ended October 31, 2012.Of that increase, our oil and gas revenues increased $6,704 (8%) and consulting fees of $10,347 accounted for the increase. The increase on oil and gas revenues is primarily attributable to increased prices for the oil and gas sold. The Company has, and will, provide consulting services for other entities; however, it is not considered a normal recurring business and not the primary focus of the Company’s business. Lease operating expenses were $189,212 for the year ended October 31, 2013 compared with $117,357 for the year ended October 31, 2012.Lease operating expenses increased $71,855 (61%) for the year ended October 31, 2013 compared to the year ended October 31, 2012.The primary increase was at the Garcia Field in the amount of $55,0844 in additional compression expenses combined with costs in the amount of $16,771at the Garcia Field and the DJ area.Increased compression expenses arose because the Company added additional compression facilities at the Garcia Field not present in 2012. The fluctuations are considered normal in the ordinary course of business. Depreciation expense was $7,641 for the year ended October 31, 2013 compared with $1,148 for the year ended October 31, 2012, an increase of $6,493 (566%) and is a result of increased equipment in 2013 compared to 2012. Depletion expense was $13,800 for the year ended October 31, 2013 compared with $25,155 for the year ended October 31, 2012, a decrease of $11,355 (45%) and is a primarily a function of decreased production combined with changes in estimated reserves for the calculation.The fluctuations are considered normal in the ordinary course of business. Impairments and abandonments were $0 for the year ended October 31, 2013 compared with $120,798 for the year ended October 31, 2012, a decrease of $120,798 because the Company did not incur impairments or abandon any properties in 2013. The Company incurred losses on the extinguishment of debt in the amount of $330,638 for the year ended October 31, 2013 compared with $0 for the year ended October 31, 2012. The increase arose because the Company settled certain obligations using its Common Stock in 2013 and such settlements were not present in 2012. The Company incurred losses on the sale of equipment in the amount of $13,158 for the year ended October 31, 2013 compared with $0 for the year ended October 31, 2012. The increase arose because the Company did not dispose of any assets in 2012. Interest expense was $126,586 for the year ended October 31, 2013 compared with $70,644 for the year ended October 31, 2012, an increase of $55,942 (79%).The increase is directly attributable to the increased amount of loans outstanding during 2013 compared to 2012. The factors that will most significantly affect future operating results will be: ● the sale prices of crude oil, natural gas and natural gas liquids; ● the ability to transport natural gas produced from our wells; 19 ● the amount of production from wells which produce oil, gas and gas liquids in which the Company has an interest; ● lease operating expenses; ● the availability of drilling rigs, drill pipe and other supplies and equipment required to drill and complete oil wells; and ● corporate overhead costs. Revenues will also be significantly affected by the Company’s ability to maintain and increase oil, gas and natural gas liquids production. Liquidity and Capital Resources Our primary source of liquidity since inception has been net cash provided by sales and other issuances of equity and debt securities. Our primary use of capital has been for the exploration, development and acquisition of oil and natural gas properties.Our future success in developing proved reserves and production will be highly dependent on capital resources available to us. As shown in the accompanying financial statements, the Company has incurred significant operating losses since inception aggregating $3,008,453 and has negative working capital of $624,478 at October 31, 2013.As of October 31, 2013, the Company has limited financial resources.These factors raise substantial doubt about the Company's ability to continue as a going concern.The Company's ability to achieve and maintain profitability and positive cash flow is dependent upon its ability to locate profitable oil and gas properties, generate revenue from planned business operations, and control exploration cost. Management plans to fund its future operation by joint venturing, obtaining additional financing, and attaining additional commercial production. However, there is no assurance that the Company will be able to obtain additional financing from investors or private lenders, or that additional commercial production can be attained. Our sources and (uses) of funds for the years ended October 31, 2013 and 2012 are summarized below: YearsEnded October 31, October 31, 2013 2012 Net cash (used in) operating activities $ (642,311 ) $ (451,168 ) Funds from sale of assets 65,583 - Purchase of property and equipment (19,412 ) (3,122 ) Purchases of oil and gas properties (240,965 ) (251,581 ) Proceeds from the sale of common stock 859,760 350,000 Proceeds from notes payable 79,965 320,000 Payments on notes payable (1,508 ) (1,105 ) Payments on related party notes payable (32,730 ) (28,957 ) Net increase (decrease) in cash $ 68,382 $ (65,933 ) As of April 30, 2014 , operating expenses were approximately $41,400 per month, which amount includes salaries and other corporate overhead, but excludes : 20 ● expenses associated with drilling, completing or reworking wells, and ● lease operating and interest expenses. See Notes 4 and 5 to the October 31, 2013 financial statements, included as part of this report, for information concerning the Company’s outstanding loans. The Company estimates its capital requirements for the twelve months ending December 31, 2014 are as follows: ● Drilling, completing, and fracturing wells $ ● Install gathering line (1) $ ● Seismic work $ If installed, the line will transport gas from the new wells the Company plans to drill and complete in the Garcia field to the Company’s refrigeration/compression plant. Any cash generated by operations, after payment of general, administrative and lease operating expenses, will be used to drill and, if warranted, complete oil/gas/ngl wells, acquire oil and gas leases covering lands which are believed to be favorable for the production of oil, gas, and natural gas liquids, and to fund working capital reserves. The Company’s capital expenditure plans are subject to periodic revision based upon the availability of funds and expected return on investment. It is expected that the Company’s principal source of cash flow will be from the sale of crude oil, natural gas and natural gas liquids which are depleting assets. Cash flow from the sale of oil/gas/ngl production depends upon the quantity of production and the price obtained for the production. An increase in prices will permit the Company to finance operations to a greater extent with internally generated funds, may allow the Company to obtain equity financing more easily or on better terms.However, price increases heighten the competition for oil prospects, increase the costs of exploration and development, and, because of potential price declines, increase the risks associated with the purchase of producing properties during times that prices are at higher levels. A decline in hydrocarbon prices (i) will reduce cash flow which in turn will reduce the funds available for exploring for and replacing reserves, (ii) will increase the difficulty of obtaining equity and debt financing and worsen the terms on which such financing may be obtained, (iii) will reduce the number ofprospects which have reasonable economic terms, (iv) may cause the Company to permit leases to expire based upon the value of potentialreserves in relation to the costs of exploration, (v) may result in marginally productive wells being abandoned as non-commercial, and (vi) may increase the difficulty of obtaining financing. However, price declines reduce the competition for oil properties and correspondingly reduce the prices paid for leases and prospects. The Company plans to generate profits by acquiring, drilling and/or completing productive wells.However, the Company plans to obtain the funds required to drill, and if warranted, complete new wells with any net cash generated by operations, through the sale of securities, from loans from third parties or from third parties willing to pay the Company’s share of the cost of drilling and completing the wells as partners/participants in the resulting wells. The Company does not have any commitments or arrangements from any person to provide it with any additional capital. The Company may not be successful in raising the capital needed to drill oil wells. Any wells which may be drilled may not produce oil. 21 Other than as disclosed above, the Company does not know of any: ● Trends, demands, commitments, events or uncertainties that will result in, or that are reasonably likely to result in, any material increase or decrease in liquidity; or ● Significant changes in expected sources and uses of cash. Contractual Obligations The Company’s material future contractual obligations as of October 31, 2013 were as follows: Total 10/31/14 10/31/2015 10/31/2016 Thereafter 10/31/13 $ 444,422 $ 323,588 $ 111,762 $ 4,692 $ 4,380 04/30/14 $ 442,076 $ 321,242 $ 111,762 $ 4,692 $ 4,380 Critical Accounting Policies and New Accounting Pronouncements See Note 1 to the financial statements included as part of this report for a description of the Company’s critical accounting policies and the potential impact of the adoption of any new accounting pronouncements. MANAGEMENT Diversified’s current officers and directors are listed below. Directors are generally elected at an annual shareholders’ meeting and hold office until the next annual shareholders’ meeting, or until their successors are elected and qualified. Executive officers are elected by directors and serve at the board’s discretion. Name Age Position Paul Laird 57 Chief Executive Officer, Principal Financial and Accounting Officer and a Director Duane Bacon 76 Chief Operating Officer and a Director 22 Name Age Position Roger May 57 Director Albert McMullin 56 Director On November 21, 2013 Diversified acquired all of the outstanding shares of the Company in exchange for 14,558,151 shares of the Diversified’s common stock.In connection with this transaction, Paul Laird, Duane Bacon, Roger May and Albert McMullin were appointed officers and/or directors of Diversified. The principal occupations of the Company’s officers and directors during the past several years are as follows: Paul Laird was appointed as our Chief Executive Officer and a director of Diversified on November 21, 2013.Since 1997 Mr. Laird has been the Chief Executive Officer and a Director of the Company.Between 2004 and 2009 Mr. Laird was the Chief Executive Officer of New Frontier Energy, Inc.Mr. Laird has over 30 years of experience in the Rocky Mountain oil and gas industry. Duane Bacon was appointed as the Chief Operating Officer and a director of Diversified on November 21, 2013. Since December 2010, Mr. Bacon has been the Chief Operating Officer of NRG.Between 2000 and December 2010 Mr. Bacon was the President of Energy Oil and Gas, Inc. a private exploration and production company located in Longmont, Colorado. Roger May was appointed a director of Diversified on November 21, 2013.Between 2010 and 2013, Mr. May was a director of Natural Resource Group. Since 2005, Mr. May has been the Chief Executive Officer of RM Advisors, LLC, a firm that consults with development-stage companies in the areas of capital formation and corporate structure.Mr. May had over 25 years of experience in the financial industry with Rausher Pierce and Schnieder Securities. Albert McMullin was appointed a director of Diversified on November 21, 2013.He has been a director of NRG since 2011. Since 2010 he has been the senior Vice President of All American Oil and Gas Company, a firm focusing on enhanced oil recovery in California and Texas.Between 2006 and 2010 Mr. McMullin was the President of Standard Investment Company, a firm which provided consulting services to development stage companies.He has over 35 years of experience in the energy field and has worked for Exxon, Atlantic Richfield and United Gas Pipeline. The basis for the conclusion that each current director is qualified to serve as a director is shown below. Name Reason Paul Laird Oil and gas exploration and development experience Duane Bacon Oil and gas exploration and development experience Roger May Investment banking experience Albert McMullin Oil and gas exploration and development experience 23 The Board of Directors serves as the Company’s audit and compensation committee. Mr. McMullin, is independent, as that term is defined in Section 803 A(2) of the NYSE MKT Company Guide. The Company does not have a financial expert. The Company has not adopted a code of ethics applicable to its principal executive, financial and accounting officers and persons performing similar functions. Executive Compensation The following table summarizes the compensation received by the Company’s principal executive and financial officers during the two years ended October 31, 2013. Restricted Other Stock Option Annual Name and Fiscal Salary Bonus Awards Awards Compensation Principal Position Year Total $ $ $ Paul Laird Chief Executive Officer Duane Bacon Chief Operating Officer The dollar value of base salary (cash and non-cash) earned. The dollar value of bonus (cash and non-cash) earned. The value of the shares of restricted stock issued as compensation for services computed in accordance with ASC 718 on the date of grant. The value of all stock options computed in accordance with ASC 718 on the date of grant. All other compensation received that could not be properly reported in any other column of the table. The following shows the amounts the Company expects to pay to its officers and directors during the twelve months ending October 31, 2014 and the amount of time these persons expect to devote to the Company. Percent of Time Projected to be Devoted to the Name Compensation Company’s Business Paul Laird $ % Duane Bacon $ % 24 On January 1, 2011 the Company entered into an employment agreement with Paul Laird.The employment agreement provides that the Company will pay Mr. Laird a monthly salary of $12,500 during the term of the agreement.The Employment Agreement may be terminated at any time by either the Company or Mr. Laird. On January 1st of each year Mr. Laird will receive an annual cost of living increase equal to that received by employees of the Federal Government for the most recent year that data is available. If during the term of the Agreement the Company has three consecutive months of positive cash flow to such an extent that the Company would still be in positive cash flow if Mr. Laird’s salary was increased by 50%, Mr. Laird will receive an increase in his salary equal to his current salary multiplied by 50%. If Mr. Laird resigns or is terminated within a period beginning six months prior, and ending six months after a change in control, Mr. Laird will receive a payment from the Company equal to twelve months of his then current salary. If during the term of this Agreement Mr. Laird’s employment is terminated for any reason other than cause, death, or permanent disability, then the Company will pay Mr. Laird an amount equal to four months of his base salary then in effect. For purposes of the employment agreement: ● a change in control means either (i) a change in more than 32% of the members of the Board of Directors; or (ii) any entity, individual, or group of related entities or individuals obtains 40% or more ownership in the Company. ● cause means: (i)the commission, conviction of, or a plea of "guilty" or "no contest" by Mr. Laird to a felony under the laws of the United States or any state if such felony is work-related, materially impairs Mr. Laird’s ability to perform services for the Company, or results in a material loss to the Company or material damage to the reputation of the Company; (ii)Mr. Laird’s theft of the Company’s funds or property; ● permanent disability means Mr. Laird’s inability to perform the essential functions of his position with or without reasonable accommodation for a period of 90 consecutive days due to any physical or mental impairment. On December 29, 2010 the Company entered into an employment agreement with Duane Bacon.The employment agreement provides that the Company will pay Mr. Bacon a monthly salary of $5,500 during the term of the agreement.The Employment Agreement may be terminated at any time by either the Company or Mr. Bacon. 25 On January 1st of each year Mr. Bacon will receive an annual cost of living increase equal to that received by employees of the Federal Government for the most recent year that data is available. If during the term of the Agreement the Company has three consecutive months of positive cash flow to such an extent that the Company would still be in positive cash flow if Mr. Bacon’s salary was increased by 50%, Mr. Bacon will receive an increase in his salary equal to his current salary multiplied by 50%. Upon the sale of any of the Company’s assets, any sale of the Company’s capital stock, or the acquisition or merger of the Company, the Company will pay Mr. Bacon 1.5% of the proceeds from the sale of the assets or capital stock, or 1.5% of the value of the acquisition or merger. Upon the acquisition by the Company of any producing oil and gas properties, Mr. Bacon will receive 0.75% of the price paid for the properties. If Mr. Bacon resigns or is terminated within a period beginning six months prior, and ending six months after a change in control, Mr. Bacon will receive a payment from the Company equal to twelve months of his then current salary. If during the term of this Agreement Mr. Bacon’s employment is terminated for any reason other than cause, death, or permanent disability, then the Company will pay Mr. Bacon an amount equal to four months of his base salary then in effect. For purposes of the employment agreement: ● a change in control means either (i) a change in more than 32% of the members of the Board of Directors; or (ii) any entity, individual, or group of related entities or individuals obtains 40% or more ownership in the Company. ● cause means: (i)the commission, conviction of, or a plea of "guilty" or "no contest" by Mr. Bacon to a felony under the laws of the United States or any state if such felony is work-related, materially impairs Mr. Bacon’s ability to perform services for the Company, or results in a material loss to the Company or material damage to the reputation of the Company; (ii)Mr. Bacon’s theft of the Company’s funds or property; 26 ● permanent disability means Mr. Bacon’s inability to perform the essential functions of his position with or without reasonable accommodation for a period of 90 consecutive days due to any physical or mental impairment. Stock Option and Stock Bonus Plans. The Company does not have any stock option plans although the Company may adopt one or more of such plans in the future. Long-Term Incentive Plans. The Company does not provide its officers or employees with pension, stock appreciation rights or long-term incentive plans. Employee Pension, Profit Sharing or other Retirement Plans. The Company does not have a defined benefit, pension plan, profit sharing or other retirement plan, although the Company may adopt one or more of such plans in the future. Other Arrangements.The Company has granted Paul Laird and Duane Bacon each a 1% overriding royalty on the Company’s leases in the Garcia Field.In the discretion of the Company’s directors, the Company may in the future grant overriding royalty interests to other persons. Compensation of Directors During Year Ended October 31, 2013. During the year ended October 31, 2013, the Company did not compensate its directors for acting as such. Related Party Transactions In December 2010 the Company acquired oil and gas properties from Energy Oil and Gas, Inc. for 2,500,000 shares of the Company’s common stock and a promissory note in the principal amount of $360,000.Duane Bacon, an officer and director of the Company, controls Energy Oil and Gas, Inc. In connection with the acquisition of the Company by Diversified, the following officers and directors received shares of Diversified’s common stock in the amounts shown below. Name Number ofShares Paul Laird Duane Bacon Roger May 412,174 (1) Albert McMullin Mr. May received 128,498 shares of Diversified’s common stock for his services in arranging the acquisition of the Company by Diversified. Philip F. Grey, a former officer and director of the Company, agreed to assume all of the Company’s liabilities (which were approximately $58,000) as of November 21, 2013, the date of the acquisition of Natural Resource Group. The Company paid $23,822, $43,116 and $63,074 during the fiscal years ended October 31, 2013, 2012 and 2011, respectively, to Paul Laird’s brother for land-man fees and expense reimbursements for performing contract land services for the Company. 27 The Company paid $60,730 to Roger May for investor relations consulting in fiscal 2013. Paul Laird has a 50% interest in a partnership which leases office space to the Company.The Company paid rent of $32,000 to the partnership in each of the three years ended October 31, 2013. As discussed above under the heading “Other Arrangements”, the Company has granted Paul Laird and Duane Baconoverriding royalties on some of the Company’s leases. PRINCIPAL SHAREHOLDERS The following table shows the beneficial ownership of Diversified’s common stock, as of April 30, 2014 , and after giving effect to the acquisition of the Company, by (i) each person whom Diversified knows beneficially owns more than 5% of the outstanding shares of its common stock, (ii) each of Diversified’s officers, (iii) each of Diversified’s directors, and (iv) all the officers and directors as a group.Unless otherwise indicated, each owner has sole voting and investment powers over his shares of common stock. Unless otherwise indicated, beneficial ownership is determined in accordance with the Rule 13d-3 promulgated under the Securities and Exchange Act of 1934, as amended, and includes voting or investment power with respect to shares beneficially owned. Name and Address Number of Shares Percentage of Beneficial Owner Beneficially Owned of Class Paul Laird % 1789 w. Littleton Blvd Littleton, CO80120 Duane Bacon % 5982 Heather Way Longmont, CO80503 Roger May % 2780 Indiana Street Golden, CO80401 28 Name and Address Number of Shares Percentage of Beneficial Owner Beneficially Owned of Class Albert McMullin % 4501 Merrie Lane Belaire, TX77401 Frank Grey % 2114 Ridge Plaza Drive Castle Rock, CO80108 All officers and directors as a group (five persons). 34 % Shares are held in the name of Energy Oil and Gas, a company controlled by Mr. Bacon. Shares are held in the name of partnerships controlled by Mr. McMullin. RECENT SALES OF UNREGISTERED SECURITIES The following lists all sales of the Company’s common stock during the three years ended October 31, 2013. On October 18, 2010, the Company sold 208,820 shares of its Series A preferred stock to 1 person for $50,000 in cash. On December 22, 2010, the Company issued 2,500,000 shares of its common stock to Energy Oil and Gas, Inc. in exchange for certain oil and gas assets valued at $2,500,000. Between February 27, 2011, and September 6, 2011 the Company sold 660,000 shares of its common stock to twelve persons for $660,000 in cash. During the year ended October 31, 2012, the Company sold 350,000 shares of its common stock to eleven persons for $350,000 in cash. In May and June 2013, the Company issued 395,877 shares of its common stock to one person to settle $65,240 of accounts payable. During the year ended October 31, 2013, the Company sold 895,750 shares of its common stock to 25 persons for $859,760 in cash. In May 2013, the Company’s Series A preferred stock (held by 1 person) was converted into 208,820 shares of the Company’s common stock. Subsequent to October 31, 2013, Diversified sold 743,750 shares of its common stock to ninepersons for $340,000 . The Company relied upon the exemption from registration provided by Section 4(2) of the Securities Act of 1933 with respect to the sale and issuance of the shares described above.The purchasers of these securities were sophisticated investors who were provided full information regarding the Company’s business and operations.There was no general solicitation in connection with the offer or sale of these shares.The purchasers acquired the shares for their own accounts.The shares cannot be sold unless pursuant to an effective registration statement or an exemption from registration. 29 DESCRIPTION OF SECURITIES Common Stock Diversified is authorized to issue 450,000,000 shares of common stock. Holders of common stock are each entitled to cast one vote for each share held of record on all matters presented to shareholders. Cumulative voting is not allowed; hence, the holders of a majority of Diversified’s outstanding shares of common stock can elect all directors. Holders of common stock are entitled to receive such dividends as may be declared by the Board out of funds legally available and, in the event of liquidation, to share pro rata in any distribution of the Company’s assets after payment of liabilities.Diversified’s directors are not obligated to declare a dividend. It is not anticipated that dividends will be paid in the foreseeable future. Holders of common stock do not have preemptive rights to subscribe to any additional shares which may be issued in the future.There are no conversion, redemption, sinking fund or similar provisions regarding the common stock.All outstanding shares of common stock are fully paid and nonassessable. Preferred Stock Diversified is authorized to issue 50,000,000 shares of preferred stock. Shares of preferred stock may be issued from time to time in one or more series as may be determined by the Board of Directors.The voting powers and preferences, the relative rights of each such series and the qualifications, limitations and restrictions of each series will be established by the Board of Directors. Diversified’s directors may issue preferred stock with multiple votes per share and dividend rights which would have priority over any dividends paid with respect to the holders of Diversified’s common stock. The issuance of preferred stock with these rights may make the removal of management difficult even if the removal would be considered beneficial to shareholders generally, and will have the effect of limiting shareholder participation in transactions such as mergers or tender offers if these transactions are not favored by management.As of the date of this prospectus Diversified had not issued any shares of preferred stock. Transfer Agent and Registrar Diversified’s transfer agent is: Transhare 4626 S. Broadway Englewood, CO 80113 Phone: 303-662-1112 Fax: 303-662-1113 LEGAL PROCEEDINGS Neither the Company nor Diversified is involved in any legal proceedings and neither the Company nor Diversified know of any legal proceedings which are threatened or contemplated. 30 INDEMNIFICATION The Company’s Bylaws authorize indemnification of a director, officer, employee or agent against expenses incurred by him in connection with any action, suit, or proceeding to which he is named a party by reason of his having acted or served in such capacity, except for liabilities arising from his own misconduct or negligence in performance of his duty.In addition, even a director, officer, employee, or agent found liable for misconduct or negligence in the performance of his duty may obtain such indemnification if, in view of all the circumstances in the case, a court of competent jurisdiction determines such person is fairly and reasonably entitled to indemnification.Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to the Company’s directors, officers, or controlling persons pursuant to these provisions, the Company has been informed that in the opinion of the Securities and Exchange Commission, such indemnification is against public policy as expressed in the Act and is therefore unenforceable. 31 GLOSSARY OF OIL AND GAS TERMS DEVELOPED ACREAGE. The number of acres that are allocated or assignable to productive wells or wells capable of production. DISPOSAL WELL. A well employed for the reinjection of salt water produced with oil into an underground formation. HELD BY PRODUCTION. A provision in an oil, gas and mineral lease that perpetuates an entity's right to operate a property or concession as long as the property or concession produces a minimum paying quantity of oil or gas. INJECTION WELL. A well employed for the injection into an underground formation of water, gas or other fluid to maintain underground pressures which would otherwise be reduced by the production of oil or gas. LANDOWNER'S ROYALTY. A percentage share of production, or the value derived from production, which is granted to the lessor or landowner in the oil and gas lease, and which is free of the costs of drilling, completing, and operating an oil or gas well. LEASE. Full or partial interests in an oil and gas lease, authorizing the owner thereof to drill for, reduce to possession and produce oil and gas upon payment of rentals, bonuses and/or royalties. Oil and gas leases are generally acquired from private landowners and federal and state governments. The term of an oil and gas lease typically ranges from three to ten years and requires annual lease rental payments of $1.00 to $2.00 per acre. If a producing oil or gas well is drilled on the lease prior to the expiration of the lease, the lease will generally remain in effect until the oil or gas production from the well ends. The owner of the lease is required to pay the owner of the leased property a royalty which is usually between 12.5% and 16.6% of the gross amount received from the sale of the oil or gas produced from the well. LEASE OPERATING EXPENSES. The expenses of producing oil or gas from a formation, consisting of the costs incurred to operate and maintain wells and related equipment and facilities, including labor costs, repair and maintenance, supplies, insurance, production, severance and other production excise taxes. NET ACRES OR WELLS. A net well or acre is deemed to exist when the sum of fractional ownership working interests in gross wells or acres equals one. The number of net wells or acres is the sum of the fractional working interests owned in gross wells or acres expressed as whole numbers and fractions. NET REVENUE INTEREST. A percentage share of production, or the value derived from production, from an oil or gas well and which is free of the costs of drilling, completing and operating the well. OVERRIDING ROYALTY. A percentage share of production, or the value derived from production, which is free of all costs of drilling, completing and operating an oil or gas well, and is created by the lessee or working interest owner and paid by the lessee or working interest owner to the owner of the overriding royalty. 32 PRODUCING PROPERTY. A property (or interest therein) producing oil or gas in commercial quantities or that is shut-in but capable of producing oil or gas in commercial quantities. Interests in a property may include working interests, production payments, royalty interests and other non-working interests. PROSPECT. An area in which a party owns or intends to acquire one or more oil and gas interests, which is geographically defined on the basis of geological data and which is reasonably anticipated to contain at least one reservoir of oil, gas or other hydrocarbons. PROVED RESERVES. Proved oil and gas reserves are the estimated quantities of crude oil, natural gas and natural gas liquids which geological and engineering data demonstrate with reasonable certainty to be recoverable in future years from known reservoirs under existing economic and operating conditions (prices and costs held constant as of the date the estimate is made). SHUT-IN WELL. A well which is capable of producing oil or gas but which is temporarily not producing due to mechanical problems or a lack of market for the well's oil or gas. UNDEVELOPED ACREAGE. Lease acres on which wells have not been drilled or completed to a point that would permit the production of commercial quantities of oil and gas regardless of whether or not such acreage contains proved reserves. Undeveloped acreage should not be confused with undrilled acreage which is "Held by Production" under the terms of a lease. WORKING INTEREST. A percentage of ownership in an oil and gas lease granting its owner the right to explore, drill and produce oil and gas from a tract of property. Working interest owners are obligated to pay a corresponding percentage of the cost of leasing, drilling, producing and operating a well. After royalties are paid, the working interest also entitles its owner to share in production revenues with other working interest owners, based on the percentage of the working interest owned. AVAILABLE INFORMATION Diversified is subject to the requirements of the Securities and Exchange Act of 1934 and is required to file reports and other information with the Securities and Exchange Commission.Copies of any such reports and other information filed by Diversified can be read and copied at the Commission’s Public Reference Room a t100F Street, N.E., Washington, D.C. 20549.The public may obtain information on the operation of the Public Reference Room by calling the Commission at 1-800-SEC-0330.The SEC maintains an internet site that contains reports, proxy and information statements, and other information regarding public companies.The address of the site is http://www.sec.gov. 33 NATURAL RESOURCE GROUP, INC. FINANCIAL STATEMENTS FOR THE YEARS ENDED OCTOBER 31, 2013 and 2012 34 TABLE OF CONTENTS Page Reports of Independent Registered Public Accounting Firms F-1 & 2 Financial Statements: Balance Sheets F-3 Statements of Operations F-4 Statement of Changes in Stockholders’ Equity F-5 Statements of Cash Flows F-6 Notes to Consolidated Financial Statements F-7 35 To the Board of Directors and Stockholders of Natural Resources Group, Inc. Littleton, Colorado REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have audited the accompanying balance sheet of Natural Resources Group, Inc. as of October 31, 2013, and the related statements of operations, changes in stockholders’ equity, and cash flows for the year then ended.These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Natural Resources Group, Inc. as of October 31, 2013, and the results of its operations and its cash flows for the year then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 1 to the financial statements, the Company has incurred significant losses from operations. This factor raises substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regard to this matter are also discussed in Note 1. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Kingery & Crouse, P.A. Certified Public Accountants Tampa, Florida May 15, 2014 F - 1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Natural Resources Group, Inc. Littleton, Colorado We have audited the balance sheet of Natural Resources Group, Inc. (the "Company") as of October 31, 2012, and the related statements of operations, stockholders' equity, and cash flows for the year then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on the financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements present fairly, in all material respects, the financial position of Natural Resources Group, Inc. as of October 31, 2012, and the results of their operations and their cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1, the Company has losses from continuing operations and has a working capital deficit. These factors raise substantial doubt about its ability to continue as a going concern. Management's plans in regard to these matters are also described in Note 1. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ MaloneBailey, LLP www.malone-bailey.com Houston, Texas November 21, 2013 F - 2 Natural Resource Group, Inc. BALANCE SHEETS October 31, October 31, ASSETS CURRENT ASSETS Cash $ $ Accounts receivable, trade 32,378 Prepaid expenses 8,870 Total current assets LONG-LIVED ASSETS Property and Equipment, net of accumulated depreciation of $4,111 and $1,494 Oil and gas properties - proved (successful efforts method) net of accumulated depletion of $56,726 and $41,567 Oil and gas properties - proved undeveloped (successful efforts method) 64,126 - Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accounts payable, related party Current portion of instalment loan 4,692 - Notes payable - Accrued interest 2,411 Accrued interest, related party 3,872 Accrued expenses Total current liabilities LONG TERM LIABILITIES Long term debt, related party Long term debt, installment loan - Long term debt, other - Asset retirement obligation COMMITMENTS AND CONTINGENT LIABILITIES - - STOCKHOLDERS' EQUITY Preferred stock, $0.2394 par value20,000,000 shares authorized: Series A Convertible, 1,044,101 shares authorized -0- and 208,820 shares issued and outstanding in 2013 and 2012 respectively - Common stock, $0.0001 par value, 80,000,000 shares authorized, 14,558,151 and 13,093,704 shares issued and outstanding in 2013 and 2012 respectively Additional paid in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to the financial statements. F - 3 Natural Resource Group, Inc. STATEMENTS OF OPERATIONS YearsEnded October 31, October 31, Operating revenues Oil and gas sales $ $ Consulting fees - Operating expenses Exploration costs, including dry holes Lease operating expenses General and administrative Depreciation expense Depletion expense Accretion expense Impairment and abandonments - Total operating expenses (Loss) from operations ) ) Other income (expense) Loss on debt extinguishment ) - Loss on disposition of assets ) - Interest expense ) ) Other income (expense), net ) ) Net (loss) $ ) $ ) Net (loss) per common share Basic and diluted $ ) $ ) Weighted average shares outstanding Basic and diluted See accompanying notes to the financial statements. F - 4 Natural Resource Group, Inc. STATEMENT OF STOCKHOLDERS' EQUITY Preferred Stock $.2394 Par Value Common Stock $.0001 Par Value Additional Paid-in Accumulated Shares Amount Shares Amount Capital Deficit Total Balance October 31, 2011 $ 12,743,704 $ $ $ ) $ Common stock issued for cash - - 35 - Net (loss) for the year - ) ) Balance October 31, 2012 ) Conversion of preferred stock to common ) ) 21 - - Conversion of debt for common stock - - 40 - Common stock issued for cash 86 - Common stock issuance costs ) - ) Net loss for period ) ) Balance October 31, 2013 - $
